Citation Nr: 0947176	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-13 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from April 1952 to April 1954.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  

In September 2008, the Board denied the Veteran's claim for 
service connection for tinnitus.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a subsequent Joint Motion filed by the 
parties to this matter, it was agreed that a remand would be 
appropriate.  Following an additional review of the evidence, 
the Board finds a decision warranted at this time.     


FINDING OF FACT

The evidence of record does not preponderate against the 
Veteran's claim that his tinnitus relates to service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits to the Claim for Service Connection

The Veteran claims that service caused him to incur tinnitus.  
Tinnitus is defined as, "[n]oises (ringing, whistling, 
hissing, roaring, booming, etc.) in the ears."  See 
Stedman's Medical Dictionary 1838 (27 ed. 2000).  

The Veteran maintains that he has experienced symptoms of 
tinnitus since service.  This assertion is supported by two 
additional lay statements of record.  A friend of the Veteran 
stated that the Veteran indicated to him that he had 
"constant ringing in his ears" since service.  And the 
Veteran's spouse indicated that the Veteran has experienced 
ringing in his ears since his return from service in 1954.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the record supports the Veteran's claim to a 
current tinnitus disorder.  A July 1987 VA examination report 
reflects a diagnosis of tinnitus, as do VA compensation 
examination reports dated in March 2004, July 2004, and 
February 2005.  And in June 2006 and November 2009 letters, 
the Veteran's private physicians noted the Veteran's 
tinnitus.  See Pond, supra; see also 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.    

Moreover, the Board finds that the lay evidence of record is 
sufficient to establish service connection for tinnitus.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology).  But 
lay testimony is competent to establish the presence of 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Indeed, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

In this matter, the Veteran's service treatment records are 
silent for complaints or treatment for tinnitus.  The 
earliest medical evidence of a tinnitus disorder is found in 
the July 1987 VA report, which is dated approximately 33 
years following service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  The Veteran did not file a claim for 
service connection for tinnitus until February 2004, almost 
50 years following service.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a Veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  
And the February 2005 VA compensation examiner indicated that 
the Veteran's tinnitus was likely unrelated to his service.  
See Pond, supra.  

Nevertheless, the Board finds that the tinnitus symptoms 
described by the Veteran are "observable" and not medical 
in nature.  And the reported ringing noise in his ears is a 
symptom on which he is competent to comment.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also 38 
C.F.R. § 3.159(a)(2).  In his statements, the Veteran clearly 
indicated that, as a result of his in-service acoustic 
trauma, he experienced tinnitus during service, soon after 
service, and since service.  Moreover, his claim to a chronic 
tinnitus disorder is supported by the lay statements of 
record from his spouse and friend.  Based on these 
statements, the Board finds service connection warranted for 
tinnitus.  See Barr, supra.  


ORDER

Service connection for tinnitus is granted.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


